United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 00-3148
                                 ___________

Barbara Eldridge; Betty Littleton;     *
Sharon Luckett; Dorothy Cooper;        *
Naomi Eldridge; Ruthie Wade;           *
Sarah Fox; Eddie Mae Scott;            *
Essie Williams; Jeannette Winfield,    *
for themselves and all others          *   Appeal from the United States
similarly situated,                    *   District Court for the
                                       *   Western District of Missouri.
            Appellants,                *
                                       *       [UNPUBLISHED]
      v.                               *
                                       *
John Knox Village, A Missouri          *
Corporation,                           *
                                       *
            Appellee.
                                 ___________

                            Submitted: November 15, 2001

                                Filed: December 5, 2001
                                 ___________

Before BOWMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and
      NANGLE,1 District Judge.
                               ___________

PER CURIAM.


      1
       The Honorable John F. Nangle, United States District Judge for the Eastern
District of Missouri, sitting by designation.
       The pivotal issue in this appeal is whether under Missouri law at-will
employees have a contractual relationship with their employers for purposes of suit
under 42 U.S.C. § 1981. The district court determined they do not and dismissed
plaintiffs' § 1981 claims. During the pendency of the appeal, this Court ruled on this
issue in Skinner v. Maritz, Inc., 253 F.3d 337 (8th Cir. 2001). In Skinner, we held
that under Missouri law the relationship between at-will employees and their
employers is contractual and, accordingly, that such employees may maintain § 1981
actions against their employers. On the basis of Skinner, the order of the district
court is reversed and the case is remanded for further proceedings.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-